DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 2, 4, 8, 9, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0115160 A1 to Hill. 
claim 2, Hill discloses a composite hexagonal ferrite material comprising:
a base y-phase hexagonal ferrite composition having a formula
MI2MII2Fe12O22 where MI is Sr and MII is Co (para [0009]). 
 This provides a formula Sr2Co2Fe12O22, which is instantly claimed formula 
Sr2-2xNa2xZrxCo2-xFe12O22 wherein 0 ≤ x < 1  when x=0 and 
further comprises a doped-in z-phase hexagonal ferrite composition to form the composite hexagonal ferrite material (para [0009]).

Regarding claim 4, Hill discloses the composite hexagonal ferrite material of claim 2 wherein the doped-in z-phase hexagonal ferrite composition has a formula 
MI3MII2Fe24O41 where MI is Sr and MII is Co (para [0009]).
This provides the formula Sr3Co2Fe24O41, which is instantly claimed formula 
Sr3-x’-2y’Bax’Na2y’Co2-y’Zry’Fe24O41, wherein 0 ≤ x’ <3 and 0 ≤ y’ < 1 when x’=y’=0. 

Regarding claim 8, Hill discloses an antenna formed from the composite hexagonal ferrite material of claim 2 (para [0020]).

Regarding claim 9, Hill discloses a composite hexagonal ferrite material comprising:
a base y-phase hexagonal ferrite composition (para [0009]); and 
a doped-in z-phase hexagonal ferrite composition to form the composite hexagonal ferrite material having a formula 
MI3MII2Fe24O41 where MI is Sr and MII is Co (para [0009]).
3Co2Fe24O41, which is instantly claimed formula 
Sr3-x’-2y’Bax’Na2y’Co2-y’Zry’Fe24O41, wherein 0 ≤ x’ <3 and 0 ≤ y’ < 1 when x’=y’=0. 

Regarding claim 11, Hill discloses the composite hexagonal ferrite material of claim 9 wherein the base y-phase hexagonal ferrite composition has a formula
MI2MII2Fe12O22 where MI is Sr and MII is selected from Co (para [0009]). 
 This provides a formula Sr2Co2Fe12O22, which is instantly claimed formula 
Sr2-2xNa2xZrxCo2-xFe12O22 wherein 0 ≤ x < 1  when x=0.

Regarding claim 15, Hill discloses an antenna formed from the composite hexagonal ferrite material of claim 9 (para [0020]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03, cited above.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 3, 5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hill.
Regarding claim 3, Hill discloses the composite hexagonal ferrite material of claim 2, wherein 0 < x < 1, because in an alternate embodiment Hill discloses a base y-phase hexagonal ferrite composition having a formula
MI2MII2Fe12O22 where MI is Sr, MII is selected from Co and Zr (para [0009]) and the formula may further contain small amounts of Na (para [0010]).  This provides a formula Sr2(Co,Zr)2Fe12O22 doped with a small amount of Na, which overlaps and encompasses instantly claimed formula 
Sr2-2xNa2xZrxCo2-xFe12O22 wherein 0 < x < 1.
It would be obvious to one of ordinary skill in the art to control the amount of each element to provide fine grain hexagonal ferrite materials with the desired magnetic properties (para [0010]) for use in radio frequency electronics (para [0003]).

Regarding claim 5, Hill discloses the composite hexagonal ferrite material of claim 2 wherein 0< x < 1 (when MII is Co and Zr, para [0009], as discussed above) and the doped-in z-phase hexagonal ferrite composition has a formula 
3MII2Fe24O41 where MI is at least one of Sr and Ba, MII is at least one of Co and Zr (para [0009]) and may further contain small amounts of Na (para [0010]).
This provides the formula (Sr,Ba)3(Zr,Co)2Fe24O41 doped with a small amount of Na, which overlaps and encompasses instantly claimed formula 
Sr3-x’-2y’Bax’Na2y’Co2-y’Zry’Fe24O41, wherein 0 ≤ x’ <3 and 0 ≤ y’ < 1 and wherein 0 < x’ < 3 and 0 < y’ <1.   
It would be obvious to one of ordinary skill in the art to control the amount of each element to provide fine grain hexagonal ferrite materials with the desired magnetic properties (para [0010]) for use in radio frequency electronics (para [0003]).

Regarding claim 10, Hill discloses the composite hexagonal ferrite material of claim 9 wherein 0 < x < 3, and 0 < y < 1, in an alternate embodiment wherein MI is Sr and Ba and MII is Co and Zr (para [0009]).
It would be obvious to one of ordinary skill in the art to control the amount of each element to provide fine grain hexagonal ferrite materials with the desired magnetic properties (para [0010]) for use in radio frequency electronics (para [0003]).

Regarding claim 12, Hill discloses the composite hexagonal ferrite material of claim 9 wherein 0 < x < 3 and 0 < y < 1, in an alternate embodiment wherein MI is Sr and Ba and MII is Co and Zr (para [0009]); and
the base y-phase hexagonal ferrite composition has a formula, Sr2Co2Fe12O22 (as discussed above), which is instantly claimed formula
Sr2-2x’Na2x’Zrx’Co2-x’Fe12O22  0 ≤ x’ < 1 when x’=0.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 9 and 14-20 of U.S. Patent No. 10604450 B2 (hereinafter 450). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach antennas (instant claims 8 and 15 and 450 claims 14-18) comprising two phase composites comprising the same y-phase hexagonal ferrite having a formula Sr2-xNaxCo2-xScxFe12O22, 0 < x < 1 and overlapping z-phase hexagonal ferrite including but not limited to Ba1.4Sr0.8Na0.8Sc0.8Co1.2Fe12O22. (instant claims 16, 17, 20 and 21 and 450 claims 1, 5, 6, 14, 19 and 20) that have the same real permeability (instant claims 18 and 19 and 450 claims 11 and 18).  450 claim 9 teaches partial substitution of Sr with In or Zr which provides formulas that overlap the instantly claimed y-phase hexagonal ferrites having formulas Sr2-2xNa2xZrxCo2-xFe12O22 and Sr2-2xNa2xInxCo2-xFe12O22 wherein 0 ≤ x < 1 and the instantly claimed z-phase hexagonal ferrites having formulas Sr3-x’-2y’Bax’Na2y’Co2-y’Zry’Fe24O41 and Sr3-x’-2y’Bax’Na2y’Co2-y’Iny’Fe24O41, wherein 0 ≤ x’ <3 and 0 ≤ y’ < 1 as set forth in instant claims 2-7 and 9-14.  The main difference between the claims is that the 450 . 

Claims 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 14, 19 and 20 of U.S. Patent No. 10995034 B2 (hereinafter 034). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach overlapping two-phase composites comprising the same z-phase hexagonal ferrites Sr3-x-yBaxNayCo2-yScyFe24O41, 0< x < 3, 0 < y < 1.5 and overlapping y-phase hexagonal ferrites including but not limited to Sr1.6Na0.4Sc0.4Co1.6Fe12O22 (instant claims 16, 17, 20 and 21 and 034 claims 1, 2, 8, 14, 19 and 20) that have the same real permeability (instant claims 18 and 19 and 034 claims 3-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734